Citation Nr: 0602156	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement in excess of 20 percent for the service-
connected residuals of a right medial meniscectomy.  

2.  Entitlement to a rating in excess of 10 percent for 
the service-connected chondromalacia of the right knee 
with degenerative arthritis.  

3.  Entitlement to a rating in excess of 10 percent for 
the service-connected chondromalacia of the left knee 
with degenerative arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to 
April 1975.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was 
remanded for further development.  

Following the requested development, the RO raised the 
ratings for the service-connected knee disabilities.  

These included from 10 to 20 percent for the residuals of 
a right medial meniscectomy; from noncompensable to 10 
percent for chondromalacia on the right; and from 
noncompensable to 10 percent for chondromalacia on the 
left.  



FINDINGS OF FACT

1.  The service-connected residuals of the right medial 
meniscectomy, which include locking and giving way, 
significant pain to palpation and repetitive motion, an 
antalgic gait, recurrent effusion, displacement or 
lateral subluxation of the patella, moderate crepitus, 
and weakness and atrophy of the right thigh, are shown to 
be productive of a disability picture that more nearly 
approximates that of severe recurrent subluxation or 
instability.  

2.  The service-connected chondromalacia on the right 
with degenerative arthritis is shown to be manifested by 
pain with repetitive motion with a functional loss that 
more closely reflected by a restriction of extension to 
15 degrees; a limitation of flexion to more than 90 
degrees is not demonstrated.  

3.  The service-connected chondromalacia on the left with 
degenerative arthritis is shown to be manifested by 
tenderness to palpation and effusion, but a restriction 
of extension to greater than 5 degrees or flexion to 
greater than 60 degrees is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
rating for the service-connected residuals of the right 
medial meniscectomy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a including Diagnostic Code (DC) 5257 (2005).  

2.  The criteria for the assignment of a rating of 20 
percent for the service-connected chondromalacia of the 
right knee with degenerative arthritis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71a including 5003, 5010, 5260, 5261 (2005).  

3.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected chondromalacia of 
the left knee with degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a including 5003, 5010, 5260, 5261 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in July 2001 and July 2004, the RO and 
the RO notified the veteran of the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

In particular, the RO informed the veteran in order to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence had to show 
that such disability had gotten worse.  In this regard, 
the RO requested that the veteran send it recent medical 
records, preferably those reflecting treatment within the 
previous 12 months.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was 
necessary to substantiate the veteran's claims; (2) the 
information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and treatment records 
from private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or 
agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  They also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in July 2001 and July 
2004, the Statement of the Case (SOC), issued in 
September 2002; the Supplemental Statement of the Case 
(SSOC), issued in August 2005; and a copy of the Board's 
July 2004 remand notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SOC and the SSOC set forth 
the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence that had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
increased ratings for the service-connected residuals of 
a right medial meniscectomy; chondromalacia on the left 
with degenerative arthritis; and chondromalacia on the 
right with degenerative arthritis.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
the VA's statutory duty to assist the veteran in the 
development of those issues.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal 
endurance, functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


A.  The Residuals of the Right Medial Meniscectomy

The RO has rated the residuals of the right medial 
meniscectomy in accordance with 38 C.F.R. § 4.71a, DC 
5258.  Under those criteria, 20 percent is the highest 
schedular evaluation permitted for that disorder.  

Potentially applicable in rating the service-connected 
residuals of a right medial meniscectomy 38 C.F.R. 
§§ 4.71a, DC 5257 the code used to rate knee impairment 
associated with recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for 
moderate impairment, while a 30 percent rating is 
warranted for severe impairment.  

The evidence pertaining to the service-connected 
residuals of a right medial meniscectomy includes reports 
of VA examinations performed in September 2001 and March 
2005 and records of the VA outpatient treatment in April 
and July 2005.  

Such evidence discloses that the residuals of a right 
medial meniscectomy consist of reports of locking and 
giving way, pain to palpation, an antalgic gait, 
recurrent effusion, lateral subluxation of on the 
patella, discoloration, bogginess, crepitus and 
demonstrated weakness and atrophy of the thigh.  

The evidence also shows that the level of impairment 
caused by the residuals of the right medial meniscectomy 
has been deteriorating.  Indeed, the veteran has been 
issued a brace and a cane and required aspiration of the 
right knee followed by steroid injections.  

However, such measures have been generally ineffective; 
and therefore, various types of surgery have been 
considered, including total knee replacement.  

Taken together, such findings suggest that the service-
connected residuals of the right medial meniscectomy are 
productive of an overall level of impairment that more 
closely reflects that of severe recurrent subluxation or 
instability of the knee under DC 5257.  

Accordingly, an increased rating of 30 percent is for 
application under 38 C.F.R. § 4.71a, DC 5257.  

In arriving at this decision, the Board has considered 
the possibility of a higher schedular evaluation.  
However, the veteran does not demonstrate the ankylosis 
or impairment of the tibia and fibulas necessary for such 
an evaluation.  38 C.F.R. § 4.71a, DC 5256, 5262 (2005).  
Therefore, a rating in excess of 30 percent rating is not 
warranted.  


B.  Chondromalacia with Degenerative Arthritis

The service-connected chondromalacia with degenerative 
arthritis is rated in accordance with 38 C.F.R. § 4.71a, 
DC 5003.  Under these criteria, degenerative arthritis, 
established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A 10 percent 
rating is warranted when flexion is limited to 45 degrees 
or when extension is limited to 10 degrees.  

A 20 percent rating is warranted when flexion is limited 
to 30 degrees or when extension is limited to 15 degrees.  
A 30 percent rating is warranted when flexion is limited 
to 15 degrees or when extension is limited to 20 degrees.  

A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted 
when extension is limited to 45 degrees.  


1.  Right Knee

A careful review of the evidence shows that the service-
connected right chondromalacia with degenerative 
arthritis is manifested primarily by limitation of 
extension to 10 degrees and limitation of flexion to 90 
degrees.  

Although the veteran experiences pain with repetitive 
motion, there is no competent evidence of excess 
fatigability or incoordination.  

However, a higher level of functional loss due to pain as 
to more nearly approximates restriction of extension to 
15 degrees is found to be present by the Board in this 
case.  As such, a 20 percent rating is for application in 
accordance with the provisions of DC 5161.  

The demonstrated findings do not meet the criteria for a 
rating of 10 percent or higher under 38 C.F.R. § 4.71a, 
DC 5260.  Accordingly, an increased rating on this basis 
is not warranted.  

In arriving at this decision, the Board notes many 
manifestations associated with the service-connected 
right knee disability have been rated with the veteran's 
claim for an increased rating for the residuals of the 
right medical meniscectomy.  

VA regulations prohibit the evaluation of those same 
manifestations under a different Diagnostic Code.  
Therefore, they will not be rated in association with the 
veteran's claim for any increased rating for right 
chondromalacia with degenerative arthritis.  38 C.F.R. 
§ 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259-261-
62 (1994); VAOPGCPREC 23-97.  

As noted, the Board has considered the possibility of an 
increased rating under other potentially applicable 
diagnostic codes.   However, the veteran does not 
demonstrate the ankylosis or impairment of the tibia and 
fibula necessary for such an evaluation.  38 C.F.R. 
§ 4.71a, DC 5256, 5262 (2005).  Therefore, an increased 
rating of 20 percent, but not higher is warranted for 
right chondromalacia with degenerative arthritis.  


2.  Left Knee

A careful review of the evidence also shows that the 
service-connected chondromalacia of the left knee with 
degenerative arthritis is manifested primarily by 
tenderness to palpation, mild effusion and knee flexion 
to 125 degrees.  

Although the veteran has some varus deformity, there is 
no competent evidence of instability, discoloration, 
atrophy, catching, locking or popping.  Moreover, there 
is no competent evidence of weakened movement, excess 
fatigability, or incoordination.  

Such findings do not meet the criteria for a rating in 
excess of the current 10 percent schedular rating 
assigned under 38 C.F.R. § 4.71a, DC 5260 or 5261.  
Accordingly, an increased rating is not warranted.  

In arriving at this decision, the Board has considered 
the possibility of an increased rating under other 
potentially applicable diagnostic codes.   However, the 
veteran does not demonstrate the ankylosis or impairment 
of the tibia and fibula necessary for such an evaluation.  
38 C.F.R. § 4.71a, DC 5256, 5262 (2005).  



ORDER

An increased rating of 30 percent for the service-
connected residuals of a right medial meniscectomy is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

An increased rating of 20 percent, but not higher for the 
service-connected chondromalacia of the right knee with 
degenerative arthritis is granted, subject to the 
regulations controlling disbursement of VA monetary 
benefits.  

An increased rating in excess of 10 percent for the 
service-connected chondromalacia on the left with 
degenerative arthritis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


